253 A.2d 791 (1969)
In the Matter of Wendell HILL.
No. 4704.
District of Columbia Court of Appeals.
Argued April 16, 1969.
Decided May 23, 1969.
*792 Stefan F. Tucker, Washington, D. C., with whom David F. Tillotson, Washington, D. C., was on the brief, for Wendell Hill.
Leo N. Gorman, Asst. Corp. Counsel, with whom Charles T. Duncan, Corp. Counsel, Hubert B. Pair, Principal Asst. Corp. Counsel, and Richard W. Barton, Asst. Corp. Counsel, were on the brief, for District of Columbia.
Before CAYTON, Chief Judge, Retired, and QUINN and MYERS, Associate Judges, Retired.
PER CURIAM:
A petition was filed in the Juvenile Court charging that appellant, "about 7:30 p. m. on May 5, 1967, together with Ronald Hill, age 16, while in front of #27  15th Street, S.E., in the District of Columbia, by force took without right $3.-00 in bills and some assorted change from Steven Bomar, age 13; contrary to Title 22, Section 2901, D.C.Code".
Trial by the court resulted in a judgment that appellant did commit the offense and he was committed to the D. C. Training School.
Of the several contentions raised on this appeal, the only one that would otherwise require discussion relates to quantum of proof. Appellant's argument in substance is that when a juvenile is charged with the commission of an offense the government must prove all the elements beyond a reasonable doubt, but this contention is answered by the opinion of this court decided today, In Matter of Ellis, D.C.App., 253 A.2d 789.
Affirmed.